Citation Nr: 0903878	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1979 to December 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Bipolar disorder is related to service. 


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



Analysis

The veteran essentially contends that his current psychiatric 
disorder is related to his period of active service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records include the examination report at 
service entry which noted a normal psychiatric evaluation.  
On his Report of Medical History at that time in response to 
the inquiry have you ever had or have you now depression or 
excessive worry, or nervous trouble of any sort, he answered 
no.  Service treatment records show that in June 1980 a 
diagnosis of habitual alcohol abuse was noted.  In February 
1981, the veteran complained of depression for two to three 
weeks and suggested that part of his depression was marital.  
It was also noted that he attempted suicide.  A psychiatric 
consultation record noted an impression of suicidal gesture 
secondary to marital difficulties.  The clinician indicated 
that there was no evidence of any on-going mental illness and 
it was observed that the veteran was responsible for his 
behavior.  A November 1981 reenlistment examination showed a 
normal psychiatric evaluation and the Report of Medical 
History noted the veteran's suicide attempt, treatment in 
group therapy, and that there had been no problems since 
then.  Likewise, the examination at service separation was 
negative for any psychiatric disorders.  

Relevant post-service treatment records include records from 
Kaiser Permanente showing that the veteran was diagnosed with 
major depression, as well as alcohol abuse, in 1990.   In May 
1991, M. Crow, Ph.D. noted a diagnosis of mixed bipolar 
disorder.  

Included in the claims folder are various statements from the 
veteran's friends and family noting that the veteran 
manifested symptoms of a psychiatric disorder earlier than 
when it was first documented.  Specifically, the veteran's 
mother cited an incident in 1976 in which the veteran locked 
himself in his apartment.  

The veteran has been evaluated on two different occasions for 
the purpose of ascertaining the etiology of his current 
psychiatric disorder.  An October 2005 VA examination report 
by a licensed clinical psychologist noted a diagnosis of 
bipolar disorder by record and noted that there was 
insufficient evidence to establish that the veteran's major 
psychiatric disorder began during service.  Additionally, a 
January 2008 report from R. L. Springer, a licensed social 
worker, concluded that the veteran's first symptoms of 
bipolar disorder manifested in service.  Pointing out that at 
the time of the veteran's active service bipolar disorder was 
not yet classified in the DSM III or earlier versions, Mr. 
Springer opined that the onset of the veteran's symptoms 
began while in service and were exacerbated by miliary life.  

Most recently, a Veterans Health Administration medical 
opinion, completed in conjunction with review of the claims 
folder, was rendered in December 2008.  The psychologist 
extensively outlined the veteran's relevant medical history 
and found that the record supported a finding of subclinical 
psychiatric disturbance prior to the veteran's service, which 
is consistent with the pattern of onset of bipolar disorder.  
In so noting, she cited to the veteran's difficulties in his 
late teens.  Indicating that once in service the veteran had 
a period of relative stability but multiple stressors led to 
decompensation which is consistent with a major depressive 
episode, the examiner found that the veteran's first 
depressive episode had its onset in service with subsyndromal 
symptoms prior to service.  It was noted that there was a 
decline with each cycle of mania and depression worsening in 
severity and intensity.  The examiner concluded that there 
was at least a 50 percent probability that the veteran's 
currently diagnosed bipolar disorder was exacerbated by the 
veteran's miliary service.  In support of her assertion, the 
examiner cited to the veteran's difficulty with polysubstance 
abuse and authority as a teen.  It was further noted that the 
veteran had his first clinically significant episode during 
service with his manic cycles becoming more predominant in 
the late 1980's.  

Based on the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's current 
dipolar disorder had its onset in service and is related to 
his in-service complaints.  Accordingly, service connection 
for bipolar disorder is allowed.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


ORDER

Service connection for bipolar disorder is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


